DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Claims 3 and 5 have been amended.  Claims 1 and 2 have been cancelled.  Claim 10 has been added.  Claims 3-8 and 10 pending and under examination.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance:
The present claims are allowable over the "closest" prior art of US 2017/0137917 (US '917).
US '917 discloses a preparation method for a bimodal (dual scale) Ti-alloy (abstract) comprising steps of uniformly mixing elementary substance powders in proportion to a designed alloy composition of [0014] Ti, Nb (MR), Fe-Co (Ma and Mb), Al (Mc) [0047].  In an example, US '917 formulated an alloy to be sintered [0047] that possesses two crystalline phases of a CoTi2 and a β-Ti phase [0058]; thus, US '917 discloses designing their ingredients of the sintered alloy to a principle such that two crystalline phases, CoTi2 and a β-Ti phase, exist in the final sintered product based at least in part on the formulation of the alloy.  US '917 further discloses that the CoTi2 and β-Ti phase have different melting temperature peaks, 1125°C for the CoTi2 phase and 1180°C for the β- Ti phase [0049].  The starting melting temperature of the CoTi2 phase is 1080°C (Fig. 1) while the ending melting temperature of the β-Ti phase is 1200°C (Fig. 
However, US '917 does not disclose or suggest the sintering process comprising: increasing the temperature to a temperature lower than the initial melting temperature of the fcc phase with a lower melting point under a first sintering pressure, and sintering the alloy powder for densification; further increasing the temperature to a semisolid sintering temperature Ts, where the initial melting temperature of the melting peak of the fcc phase with a lower melting point≤Ts≤the initial melting temperature of the melting peak of the bcc β-Ti phase with a higher melting point, and cooling to room temperature under the second sintering pressure to obtain the high-strength dual-scale structure titanium alloy, as presently claimed.  Further, US '917 does not disclose the including a first phase composed of micro-crystalline equiaxed bcc β-Ti and ultrafine crystalline equiaxed bcc β-Ti and a second phase composed of micro-crystalline fcc MbTi2 and ultrafine crystalline equiaxed fee MbTi2; or the alloy comprises a dual scale substrate and ultrafine crystalline fee MbTi2 twin crystals distributed along the boundary of the dual-scale substrate, and the dual-scale substrate comprises microcrystalline bcc β-Ti with nano-scale acicular martensite a phase distributed inside, as presently claimed.
Therefore, US '917 does not disclose or suggest the claimed invention.

	However, present claims 3-8 and 10 cannot be passed to issue because the following formal matters require resolution.

Formal Matters
This application is in condition for allowance except for the following formal matters: the objections to claims 3, 4, and 10.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.  Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claims 3, 4, and 10 are objected to because of the following informalities:
It is suggested to amend "wherein MR is one of Nb, Ta, Mo or V stable in" to "wherein MR is one of Nb, Ta, Mo and V, wherein the MR is stable" in line 4 of claim 3.
It is suggested to amend "the alloy" to "the high-strength dual-scale titanium alloy" in lines 7 and 10 of claim 3.
It is suggested to amend "with nano-scale" to "with nano-scale " (i.e., removing the extra space) in line 13 of claim 3.
It is suggested to amend "the" to "a" in line 15 of claim 3.
It is suggested to amend “mixed powder” to “mixed metal powders” in line 19 of claim 3.
It is suggested to amend “the alloy powder” to “the nano-crystalline or amorphous alloy powders” in lines 20, 22, 27 and 30 of claim 3.

It is suggested to amend "said elemental powder" to "said metal powders" in line 2 of claim 4
It is suggested to amend "wherein the high-strength dual-scale titanium alloy comprises Ti 58--70 at. %, Nb 9--16 at. %, Cu 4--9 at. %, Co 4--9 at. %, Al 2-8 at. %, and unavoidable impurities" to "wherein the high-strength dual-scale titanium alloy comprises 58-70 at. % of Ti, 9-16 at. % of Nb, 4-9 at. % of Cu, 4-9 at. % of Co, 2-8 at. % of Al, and unavoidable impurities" in lines 2 and 3 of claim 10
Appropriate correction is required.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The examiner can normally be reached on 0730-1630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732